DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s preliminary amendment filed on September 27, 2019 is acknowledged. Accordingly claims 1-11 remain pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non- statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014); certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Parker v. Flook, 437 U.S. 584, 594-95 (1978)). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a fraud detection system, which is a statutory category of invention.
claim 10 is directed to a fraud detection system, which is a statutory category of invention and
claim 11 is directed to a non-transitory computer readable medium that stores instruction for detecting fraud using fraud detection system, which is a statutory category of invention.
Step 2a: 
While claims 1, 10 and 11 is directed towards a statutory category of invention, the claim is further directed towards at least one judicial exception (i.e., law of nature, natural mathematical relationships/formulas and abstract idea) without significantly more. In the instant case, the claims are directed to an algorithm or protocol for fraud detection” Put simply the claims recites an algorithm or protocol for fraud detection. See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 10 and 11 recites the art of using an algorithm or mathematical relationships/formulas for fraud detection comprising acquiring transaction information…., store acquired transaction information…, calculate a transaction estimation value…., calculate a divergence ranges….. An algorithm or protocol or mathematical relationships/formulas is not an eligible patent category.  The limitations that set forth this abstract idea include: 
a transaction information memory that stores transaction information associated with an irreversible code into which individual identification information has been converted; and a controller that acquires a transaction request from a transaction terminal and includes circuitry, wherein the circuitry is configured to:
convert the individual identification information into the irreversible code, which is unique;
acquire transaction information including transaction terminal identification information;
store the acquired transaction information in the transaction information memory; 
calculate a transaction estimation value for a future transaction for each transaction terminal and a transaction estimation value for a future transaction for each irreversible code based on the transaction information stored in the transaction information memory;

when new transaction information is acquired, calculate a plurality of divergence ranges of the new transaction information based on a transaction estimation value for a first transaction terminal and a transaction estimation value for an irreversible code that correspond to transaction terminal identification information included in the new transaction information; and
when the divergence degree from a future transaction estimated for the transaction terminal in a multifaceted distribution with the plurality of divergence ranges is large, output alert information....….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a fraud detection system”; “a controller”; transaction information memory”, merely uses a computer as a tool to perform the abstract idea. The use of “a fraud detection system”; “a controller”; transaction information memory”, does no more than generally link the abstract idea to a particular field of use, the use of “a fraud detection system”; “a controller”; transaction information memory”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “a fraud detection system”; “a controller”; transaction information memory”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “a fraud detection system”; “a controller”; transaction information memory”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of fraud detection using a generic computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        May 12, 2021